Title: From George Washington to William Heath, 3 January 1783
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh Janry 3d 1783
                        
                        I have been favored with your Letters of the 18th & 25th Ulto the former enclosing Captain Bannisters
                            application to you; the latter giving advice of the departure of the french Fleet.
                        I approve of your appointing Capt. Day to succeed Captain Bannister in the duty of receiving mustering
                            & forwarding Recruits from Springfield; as you have been particularly acquainted with the mode of conducting this
                            business, I have only to request, if you think anything farther necessary in addition to the Orders already given, that
                            you will take the trouble of communicating Instructions accordingly.
                        It gives me infinite pleasure to learn our Allies departed from the Continent under such favourable
                            impressions—I doubt much whether there ever was an instance before, where the Troops of two Nations which had served
                            together in the Field, have parted with such sentiments of sincere affection & mutual regret.
                        By the latest accounts from Europe, it appears a Treaty of Amity & Commerce between the Dutch and the
                            United States was entirely agreed upon & settled, and that Copies were making out for signature—The Commissioners
                            were still at Paris, and notwithstanding Mr Oswald has received a Commission investing him with ample Powers for
                            Negociation with the United States, yet appearances were so equivocal that the best informed were much at a loss whether
                            we must expect Peace or War. With sentiments of esteem I am Dear Sir Your Most Obed. Servt
                        
                            Go: Washington
                        
                    